Citation Nr: 0732796	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

Subsequent to the most recent Supplemental Statement of the 
Case, issued in June 2006, the veteran submitted additional 
private medical records.  However, of those records which are 
not duplicative of those previously of record, none make 
reference to the veteran's left ear hearing loss.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced if appellate adjudication were to proceed.


FINDING OF FACT

The veteran's left ear hearing loss is best manifested by 
Level V hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased initial 
evaluation for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in July 2003 satisfied 
the duty to notify provisions; an additional letter was sent 
in April 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in September 2003, 
July 2004, and May 2005.  38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Evaluations of left ear defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  However, none the puretone threshold averages, 
as stated in all of the audiological evaluations of record 
that are considered probative for VA rating purposes, satisfy 
the regulatory requirements of 38 C.F.R. § 4.86(a) for a 
pattern of exceptional hearing impairment in the left ear.  
Therefore, 38 C.F.R. § 4.86 does not apply.

Initially, the Board notes that three audiological 
evaluations which are part of the record are not probative 
for appellate consideration, as they do not comply with the 
regulations specific to the conduction of hearing acuity 
evaluations under 38 C.F.R. § 4.85 (a).  Specifically, this 
regulation provides that an examination for hearing 
impairment must be conducted by a state-licensed audiologist; 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test; and are to be 
conducted without the use of hearing aids.  Id.  To that end, 
the November 2002 and September 2003 private audiological 
evaluations list a single enumerated figure as an "average" 
for left ear hearing loss in puretone decibels and with 
respect to the word recognition percentage.  However, without 
knowing what the individual decibel loss values are for each 
of the five Hertz levels, the cited "average" figure is 
unreliable and therefore not probative for VA appellate 
purposes.  Further, the July 2004 VA audiological evaluation 
failed to cite any enumerated findings, only that the veteran 
had mild to moderately severe mixed left ear hearing loss, 
with good word recognition ability.  Accordingly, this 
evaluation is also not probative for VA appellate purposes.

The remaining two audiological evaluations of record which 
meet the requirements of 38 C.F.R. § 3.385 (a) include the 
September 2003 VA examination and the May 2005 VA 
examination.  Based on the results of those audiological, an 
initial compensable evaluation for left ear hearing loss is 
not warranted.  The September 2003 VA examination reflects an 
average puretone decibel loss of 55 decibels, with a word 
recognition percentage of 72 percent.  After the veteran 
reported in his January 2004 notice of disagreement that his 
hearing had increased in severity, an additional examination 
was conducted in May 2005.  At that time, the average 
puretone decibel loss was 56 decibels, with a word 
recognition percentage of 84 percent.

Using the rating criteria, the September 2003 VA examination 
findings result in Level V hearing acuity; the May 2005 VA 
examination findings result in Level II hearing acuity.  See 
38 C.F.R. § 4.85, Table VI.  Because the veteran's right ear 
hearing loss is nonservice-connected, the pertinent 
regulations provide that for the purposes of determining the 
disability evaluation for the service-connected ear, the 
nonservice-connected ear must be considered of Level I 
hearing acuity.  38 C.F.R. § 4.85 (f).  Affording the veteran 
the benefit of the most severe hearing acuity Level for the 
appeal period, and thus applying Level V hearing acuity for 
the left ear and Level I for the right ear to Table VII, the 
ultimate result is a noncompensable evaluation for hearing 
impairment.  38 C.F.R. § 4.85(h).  

As no medical evidence of record exists to show that the 
veteran's left ear hearing loss has been greater over the 
course of the appeal period, an initial compensable 
evaluation for left ear hearing loss is not warranted.  
Although the veteran contends that his left ear hearing loss 
is more severe, and therefore warrants a higher, compensable 
evaluation, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Because the objective medical evidence of record does not 
reflect objective clinical results meriting a compensable 
evaluation for left ear hearing loss, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


